Name: 2010/458/EU: Commission Decision of 18Ã August 2010 authorising physical checks pursuant to Regulation (EC) NoÃ 669/2009 to be carried out at approved premises of feed and food business operators in Malta (notified under document C(2010) 5684) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural activity;  foodstuff;  health
 Date Published: 2010-08-19

 19.8.2010 EN Official Journal of the European Union L 218/26 COMMISSION DECISION of 18 August 2010 authorising physical checks pursuant to Regulation (EC) No 669/2009 to be carried out at approved premises of feed and food business operators in Malta (notified under document C(2010) 5684) (Only the English and Maltese texts are authentic) (Text with EEA relevance) (2010/458/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (1), and in particular Article 9(1) thereof, Whereas: (1) Regulation (EC) No 669/2009 lays down rules concerning the increased level of official controls on imports of certain feed and food of non-animal origin, including the physical checks to be carried out at designated points of entry into the European Union. It also lays down minimum requirements for such points of entry and provides for a list of those points of entry to be made publicly available by the Member States on the Internet. (2) Article 9(1) of Regulation (EC) No 669/2009 provides that the Commission, upon a request by a Member State, may authorise the competent authorities of certain designated points of entry, operating under specific geographical constraints, to carry out the physical checks at the premises of a feed or a food business operator, subject to certain conditions. (3) By letter dated 18 December 2009, Malta referred to the specific geographical situation of the designated point of entry of Floriana Port, to the relatively low throughput of imports from third countries of products of non-animal origin, as well as to the small size and the proximity of the islands constituting its territory, and requested the Commission to authorise the competent authorities of that point of entry to carry out the required physical checks at the premises of certain feed and food business operators. (4) By letter dated 28 February 2010 and subsequent correspondence, Malta provided the Commission with assurances to the effect that: only the premises of feed and food business operators complying with the minimum requirements for designated points of entry laid down in Regulation (EC) No 669/2009 would be approved for the performance of the physical checks; the level of resources allocated to the competent authorities of Floriana Port would be such that the control activities carried out at that designated point of entry would not be disrupted or adversely affected by the possibility that physical checks would be carried out away from its premises; and consignments selected for physical checks at the premises of a feed or a food business operator would remain under continuous control of the competent authorities of Floriana Port from the moment of their arrival at this point of entry and in such a way that they cannot be tampered with in any manner throughout all checks. (5) Therefore, taking into account the specific geographical constraints of the designated point of entry of Floriana Port and the confirmation from Malta of the fulfilment of the conditions laid down in Article 9(1) of Regulation (EC) No 669/2009, it is appropriate to authorise that physical checks may be carried out at the premises of certain feed and food business operators approved by Malta for such checks. (6) In order to ensure adequate publicity to the authorisation provided for in this Decision, it is appropriate that a list of the premises of feed and food business operators, approved for physical checks pursuant to Regulation (EC) No 669/2009, is made publicly available on the Internet through the national link provided for in Article 5 of that Regulation, HAS ADOPTED THIS DECISION: Article 1 1. The competent authorities of the designated point of entry of Floriana Port in Malta are hereby authorised, in accordance with Article 9(1) of Regulation (EC) No 669/2009, to carry out the physical checks provided for in Article 8(1)(b) of that Regulation on imports of feed and food of non-animal origin listed in Annex I thereto, at the premises of a feed or food business operator approved by Malta for such checks, provided that the conditions set out in points (a), (b) and (c) of Article 9(1) of that Regulation are met. 2. The list of feed and food business operators whose premises are approved by Malta, as referred to in paragraph 1 of this Article, shall be made publicly available on the Internet through the national link provided for in Article 5 of Regulation (EC) No 669/2009. Article 2 This Decision is addressed to the Republic of Malta. Done at Brussels, 18 August 2010. For the Commission John DALLI Member of the Commission (1) OJ L 194, 25.7.2009, p. 11.